UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

      v.                                                  DECISION AND ORDER

CLAUDIA ANEL CUEVAS-SANDOVAL,                                 19-CR-21S

                           Defendant.


      1.     On February 20, 2019, the Defendant Claudia Anel Cuevas-Sandolval pled

guilty to a One Count Felony Information (Docket No. 1) charging a violation of Title 21

U.S.C. 841(a)(1) (possession with intent to distribute 1 kilogram or more of heroin).

      2.     On February 26, 2019, the Honorable Michael J. Roemer United States

Magistrate Judge, filed a Report and Recommendation (Docket No. 6) recommending that

Defendant’s plea of guilty be accepted and the Defendant adjudicated guilty.

      3.     This Court has not received objections to the Report and Recommendation

in accordance with 28 U.S.C. §636(b)(1) and Local Rule 59(b).

      4.     This Court has carefully reviewed de novo Judge Roemer’s February 26,

2019, Report and Recommendation, the Plea Agreement, the Information, the digital FTR

recording of the proceeding and the applicable law. Upon due consideration, this Court

finds no legal or factual error in Judge Roemer’s Report and Recommendation, and will

accept Judge Roemer’s recommendation that Defendant’s plea of guilty be accepted and

that the Defendant be adjudicated guilty as charged.

      IT HEREBY IS ORDERED, that this Court accepts Judge Roemer’s February 26,

2019, Report and Recommendation (Docket No. 6) in its entirety, including the authorities

cited and the reasons given therein.
         FURTHER, that the plea of guilty of Defendant Claudia Anel Cuevas-Sandoval is

accepted, and she is now adjudged guilty of Title 21 U.S.C. §841(a)(1).

         FURTHER, sentencing shall remain scheduled for June 26, 2019 at 10:00 AM

before the undersigned.

      .

         SO ORDERED.


Dated:     March 25, 2019
          Buffalo, New York




                                                      /s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                    United States District Judge




                                           2
